Title: To James Madison from Robert Fulton, 5 November 1814
From: Fulton, Robert
To: Madison, James


        
          Dear Sir
          New York Nov 5th 1814
        
        On Saturday morning 29 of Oct the steam frigate was safely launched, amidst the Acclamations of many thousand Anxious and now well pleased spectators, She draws 8 feet 2 inches of water which is 4 Inches less than I had calculated; She moves easy & appears to have removed from every mind all doubt of her success, She is pierced for, and will carry 32 long 32 pounders Served with red hot Shot; I have the pleasure to inform you that

this far she corrisponds to my calculations and meets all my wishes; Her speed from the steam Engine will I think be at least four miles an hour, If so all nautical Men agree that her advantages over Enemy’s vessels will be numerous and important, I do not hesitate to say that from calm reflection the impression on my mind is that this invention practised to its utmost powers, must produce a total revolution in maritime war—and the political relations of the United States with Europe but this opinion will be proved Either correct or erronious in 6 or 8 weeks when her machinery shall be finished, Thus having in prospective a Vast object and resting the following proposal on my success, I will with a frankness which I am certain you estimate more highly than any Circuitous measures, Submit to your contemplation the means which perhaps may be most prompt and efficient for calling into action all the benefits of this new system of Maritime War.
        It is reported that Mr Jones intends to resign. If so and I succeed, might I not be useful in his situation for twelve months? If I do not succeed so as to evidently establish a principle from which will emanate a new epoch in nautical affairs advantagious to our country I would by no means propose for myself a situation, which requires much energy of mind & great labor; But with success I Should like to have the power to organize and carry my whole plan into the most Useful effect in the least possible time; for which purpose it is better to have the power to arrange & command than to spend months or years in the slow convertion of minds not occupied on; or embracing the whole subject, In the present state of the war our Enemy with not more than 15,000 men to land from their Cruisers on our coast keep 100,000 of our regulars and militia under arms, to guard our Cities and Vulnerable points, which causes much embarrassment to the treasury and loss of productive labor to the farmer and artisan. Should I treat this subject as a political economist I would say 100,000 men at 50 cents a day each on an Average equal
        
          
            50,000$ a day or per annum
            18.250 000$
          
          
            Interest on the sum at 7 per cent
             1.277.500
          
          
            productive labor of 100,000 men at 60 cents a day lost for 300 working days in a year
            18.000 000
          
          
            Total Sum lost to the nation per annum
            19,277 500
          
        
        This is 18 millions expended in resting on arms or nonproductive Labor which might be advantageously applied in productive labor if arms were not required; And 18 millions of valuables which might have been produced if labor were well applied, It follows that nine tenths of this expence in land forces could be saved if our coast and harbors were well Guarded And it appears a reasonable conclusion that if we construct Vessels which have Locomotion independent of wind or tide which can take position in a calm and destroy Vessels in that state of the weather, A prudent Enemy would not risk to come in our water to land troops; or hope to reimbark

them if repulsed, when one hour of calm or of light breezes would Subject his transports or whole fleet to destruction. Hence if 20 Steam Ships were
        
          
            constructed at 250000$ each or
            
            5 000 000$
          
          
            Interest on this sum at 7 per cent
            
              350,000
          
          
            300 persons to each vessel or total 6000 at one dollar a day each on an Average 6000$ a day or per annum
            }
            2.190 000
          
          
            Loss of labor of 6000 persons who might have been employed on merchants service at 60 cents earnings per day
            }
            1 080 000
          
          
            Total per annum
            
            3.620.000
          
        
        Instead of 19.277.500$. But on this subject my Ideas extend beyond our waters. When we prove Steam Vessels of war to be superior to Vessels with sails, France, Holland, Denmark, Sweden, Russia, & Turkey who are minor maritime powers will use them in their narrow seas against England and Each other while in the British Channel, The Baltic and Medeterranean such attacks on the present Vessels of war will be their annihilation, Yet Steam ships cannot act on the Atalantic at any considerable distance from land, consequently that and every other extensive ocean must be free, For they are now deprived of freedom by vessels all of which are constructed and come from narrow seas where steam ships can act to Advantage; To these reflections I may add that when France again contends with England 40 Steam vessels which would cost only 10 millions of dollars stationed at Boulogne or Calais could Convey 120 thousand troops to England in 7 hours in a calm when British Ships could not act—which Coercion on England would produce moderation in her demands and more equality of maritime rights, Such is my View of this subject if it meets yours, and there is to be a new appointment I hope it will comport with your arrangements and the interest of the nation to suspend decision for a few weeks. Not ambitious of office I offer my services only on condition that the arts will enable me to be useful to my country. Having thus explained as to a friend; whether Presiding over America or retired to the calm retreat of Philosophy whatever may be your determination I Shall feel that it proceeds from your better knowledge of political circumstances and of men more useful, And I shall continue, content esteeming and respecting you as I ever have. Please to accept my best wishes for your health and happiness
        
          Robert Fulton
        
      